******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
             STATE v. ANDREWS—CONCURRENCE

   PALMER, J., with whom McDONALD, J., joins, con-
curring in part and concurring in the judgment. I concur
in the judgment affirming the felony murder conviction
of the defendant, Lawrence R. Andrews, and I join parts
II, III, IV and V of the majority opinion. With respect
to part I of the majority opinion, however, I am not
convinced that it was irrelevant that the defendant had
ample funds available to him to purchase the crack
cocaine that he forcibly attempted to steal from the
victim, Michelle McMaster. I am not persuaded, there-
fore, that it was proper for the trial court to bar the
defendant from adducing the testimony of his sister,
Tricia Andrews, to demonstrate that he had such funds.
Although the defendant himself testified that he had
money to pay for drugs, because of his criminal history
and obvious interest in the case, the corroborative testi-
mony of his sister would have served to bolster the
defendant’s contention that he had no motive to rob
the victim.
   The majority concludes that the defendant’s ability
to pay for the crack cocaine that he sought to take from
the victim was irrelevant in light of the state’s theory
that he attempted to rob the victim not because he
could not afford to pay her for it but, rather, to satisfy
his immediate craving for it. Unlike the majority, I do
not see a clear and definitive distinction between these
two motives, which, of course, are not mutually exclu-
sive. To the extent that the defendant had significant
financial resources, such that he easily could have paid
for the crack cocaine, his ready access to those
resources made it less likely that he would have
resorted to robbery to obtain the drug. Although the
state posits that the defendant robbed the victim
because of his immediate need for crack cocaine, the
state never conceded that the defendant had no financial
motive to do so. Consequently, the jury could have
viewed the motives as jointly explaining the defendant’s
conduct. I therefore believe that the defendant was
entitled to dispel both potential motives even though
the state sought to emphasize one over the other.
  Nevertheless, the state did not attempt to establish,
and it did not argue, that the defendant lacked the
resources to purchase crack cocaine. In addition, the
state’s key witness, Donna Russell, testified generally
that the defendant was a person who had money.
Finally, the defendant gave the police a detailed state-
ment in which he admitted to his involvement in the
victim’s death. Consequently, any error in barring the
defendant from presenting his sister’s testimony was
harmless beyond a reasonable doubt. I therefore concur
in the judgment.